DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Principe on 7/11/22.
The application has been amended as follows: 
2 (Currently amended). A computer implemented method of cache key generation, the method comprising: 
receiving from a user a request for content, [[;]] wherein the request comprises one or more of opening a browser software tab or window; [[,]] 
launching a software application; [[,]] 
activating a hyperlink; 
wherein the request causes an electronic communications network connection to be established and/or an HTTP request made; and 
wherein, a surrogate passes the request to an origin, further comprising the origin generating and sending a response to the surrogate, wherein the response comprises indicating whether or not the content is one of a plurality of variations thereof based on n dimensions of variation of the content. 

3 (Currently amended). A method according to claim 2, further comprising a comparison prior to the generating, the comparison comprising examinations of one or more user traits comprising geographic location, software used to make the request, device used to make the request, absolute time of the request, and relative time of the request. 

4 (Currently amended). A method according to claim 3, wherein the user traits comprise geographic location comprising a [[the]] location from where the request was made. 

16 (Currently amended). A method according to claim 14, wherein the first and second requests are from the same user.

21(Currently amended). A method according to claim 3, further comprising generating a cache comprising multiple layers wherein between each of the layers there are 

23 (Currently amended). A computer implemented method of content handling; [[;]] the method comprising: [[;]] 
(a) receiving a request for content from a user at a surrogate; 
(b) passing the request from the surrogate to an authority; 
(c) providing a response from the authority to the surrogate comprising details of: how many variations of the content are known to the surrogate; and whether or not content for the user is one of the variations;
(d) an origin responds with ; 
(e) the surrogate provides to the user the determined version of the content; 
(f) receiving a second request for content from a second user at the surrogate; 
(g) generating a cache hit; and
further comprising the origin generating and sending a response to the surrogate, wherein the response comprises indicating whether or not the content is one of a plurality of variations thereof based on n dimensions of variation of the content.


REASONS FOR ALLOWANCE
The references of record fail to teach or suggest all of the specifically ordered and enumerated limitations of claim 1 including:
“receiving from a user a request for content, wherein the request comprises one or more of opening a browser software tab or window; 
launching a software application; 
activating a hyperlink; 
wherein the request causes an electronic communications network connection to be established and/or an HTTP request made; and 
wherein, a surrogate passes the request to an origin, further comprising the origin generating and sending a response to the surrogate, wherein the response comprises indicating whether or not the content is one of a plurality of variations thereof based on n dimensions of variation of the content” (emphasis added).
A substantially similar rationale also applies for claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Claims 2-5, 7-8 and 10-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443